Citation Nr: 1401362	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  09-35 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to sleep apnea, secondary to service-connected diabetes mellitus and/or posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran initially requested a hearing before the Board, but withdrew this request in February 2013. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The VA medical examinations are not responsive to the question of whether the Veteran has sleep apnea due to SERVICE-CONNECTED PTSD OR SERVICE-CONNECTED DIABETES MELLITUS. The examiner MUST RESPOND TO WHETHER THERE EXISTS A CAUSAL OR AGGRAVATIONAL RELATIONSHIP AS TO BOTH. Accordingly, the case is REMANDED for the following action:

1.Return the file to the VA examiner who conducted the September 2013 VA examination. Request that he or she review the file, conduct any appropriate physical examinations, and respond to the inquiry as to whether the Veteran has sleep apnea that was CAUSE OR AGGRAVATED (I.E, WORSENED) BY THE SERVICE-CONNECTED PTSD OR SERVICE CONNECTED DIABETES MELLITUS. THAT IS, THE EXAMINER MUST RESPOND AS TO WHETHER THERE IS A CAUSAL OR AGGRAVATIONAL RELATIONSHIP AS TO BOTH.  
THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached based on his or her clinical experience, medical expertise, and established medical principles. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

2. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

3. After undertaking any additional development deemed necessary, readjudicate the remaining issue on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case must then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


